Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed 3/242021.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Elizabeth Lee D’Amore on 6/16/2021. 

Claim 1 has been amended as follows:

Claim 1 (Examiner’s Amendment)  A power generation and dehydration system comprising: 
at least one linear parabolic solar concentrator comprising: 
a) a surface having a form of a selected parabola, the surface comprising at least one first panel and at least one second panel, the first panel having a first shape, the second panel having a second shape, the first and second panels being symmetric, wherein the at least one first panel and the at least one second panel define the selected parabola when joined together; 

c) at least two curve support arcs adapted to provide stiffness to the surface upon wind impact; 
d) a plurality of cross tubular elements, each other joined with the support arcs by fastening means; 
e) a solar concentrated radiation receiver element comprising a cylindrical pipe coated with a selective surface responsive to solar radiation and a transparent pipe concentric with the cylindrical pipe, the transparent pipe being adapted to protect the cylindrical pipe from convection losses; and 
f) a solar tracking electronic control module based on photovoltaic cells having a solar tracking algorithm embedded in a microcontroller, and wherein the system is coupled with an electromechanical actuator keeping the collector position towards the sun rising angle at any time, and 
g) at least one sensor adapted to: detect one of a temperature and a light intensity difference and send signals as a second feedback towards the solar tracking electronic control module; and 
a dehydration system consisting of a heat exchanger for product dehydration interconnected with at least one linear parabolic solar concentrator the heat exchanger comprising: 
a piping arrangement adapted to conduct heat; a thermal chamber insulated from an environment; 

the plate being parallel to the metallic sheet; 
a plurality of bars formed of a selected material having thermal transfer properties, the plurality of bars disposed between the metallic sheet and the plate, the plurality of bars separating the plate from the metallic sheet by a selected distance, the plurality of bars adapted to conduct heat from the metallic sheet toward the plate; 
wherein the metallic sheet, the plate, and the plurality of bars are adapted to radiate heat toward a location between the metallic sheet and the plate; 
at least one ventilator comprising a forced convection system, the at least one ventilator being adapted to produce a constant air flow within the chamber; and 
at least one thermoelectric cell adapted to absorb heat from the plate and transform it into electric power due to a temperature difference between inner and outer sides of the dehydrator to provide electric power to actuate the at least one ventilator; 
wherein said thermal chamber is interconnected to a heating backup system housing a fossil fuel, the heating backup system adapted to heat the fluid at high temperatures and supplying sufficient energy to the heat exchanger; and
dehydration system is modular and may be serially interconnected with identical systems to achieve a desired thermal capacity for dehydration.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “FLEXIBLE SYSTEM OF SMALL-SCALE LINEAR PARABOLIC SOLAR CONCENTRATORS FOR POWER GENERATION AND DEHYDRATION” is in the field of solar heated dehydration systems.  The primary reasons for allowance of claim 1 is the system includes, in addition to the other claimed features, at least one thermoelectric cell adapted to absorb heat from the dehydrator plate and transform it into electric power due to a temperature difference between inner and outer sides of the dehydrator to provide electric power to actuate the at least one ventilator and the dehydration system is modular and may be serially interconnected with identical systems to achieve a desired thermal capacity for dehydration.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                   

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762